

Exhibit 10.2
Marten Transport, Ltd.
2012 Non-Employee Director Compensation Summary 


On May 1, 2012, our Compensation Committee also approved the following fee
schedule for non-employee directors for fiscal year 2012, effective May 1, 2012:



 
2011
2012
     
Annual Board Retainer
$         22,500
$         24,000
Lead Director
5,000
5,000
Audit Committee chair
15,000
15,000
Compensation Committee chair
7,500
10,000
Nominating/Corporate Governance Committee chair
2,500
3,500


 
The company generally pays non-employee directors a fee of $1,250 for each Board
meeting attended, $750 for each committee meeting attended, and reimburses them
for out-of-pocket expenses of attending meetings.


Pursuant to the non-employee director option program adopted on March 1, 2006,
each non-employee director will also receive an automatic grant of an option to
purchase 2,750 shares of common stock annually upon re-election to the Board by
the stockholders. These options will be issued at a per share exercise price
equal to the fair market value of one share of common stock on the grant date
and expire ten years from the grant date.

